Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the preliminary amendment dated 26 January 2018, the following has occurred: Claims 1-20 have been cancelled; Claims 21-35 are new. 
The present office action represents the first action on the merits.
Claims 21-35 are pending.

Priority
This application claims priority to multiple patient applications, the earliest of which is U.S. Provisional Patent Application No. 61/449,176 dated 04 March 2011.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 26 January 2018 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected for lack of adequate written description. 
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “determine a plurality of possible clinical patient states under which the patient can be categorized; determine from the physiological variables, a current clinical patient state, from among the plurality of possible clinical patient states, under which the patient can be categorized; determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient state of the plurality of possible clinical patient states, under the current treatment administered to the patient; determine, for each of a set of hypothetical treatment options, for each possible clinical patient state from among the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient….”
The Applicant has provided no disclosure of (1) how the possible patient states are determined, (2) how the current clinical state is determined, (3) how the probabilities associated with future transition are determined, or (4) how the probabilities associates with future transitions from a current state to every other state are determined. Regarding (1), the Specification at Pg. 4-5, 7, 12 states that the patient can exhibit a finite number of patient sates but provides no disclosure of how these are specifically determined for a particular patient. Regarding (2), the Specification at Pg. 4-5, 7-8 further states that a patient can be categorized unto one of the potential patient states but does not disclose how this determination specifically occurs. Regarding (3), the Specification at Pg. 8, 9, 13, 16, 18 states that a probability can be determined based in certain data but does not specifically disclose how the probability is determined. Regarding (4), the Specification at Pg. 8, 13, 14, 16, 18 states that a probability may be determined but does not specifically state how this is performed. Note specifically that the equation(s) presented at Pg. 16 are not probabilities, but are rates of change for a certain treatment.
	As can be seen, there is no specific description as to how these various features are determined. Any determination could potentially read on the as-claimed invention. The claimed determinations amount to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to perform some form of determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of determination claims any and all types of determination evidencing that the Applicant did not have possession of their invention at the time of filing..
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-25, 27-30, and 32-35.
Claims 21, 26, and 31 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing.
Specifically, the claims recite (Claim 21 being representative) “select a treatment option from the set of hypothetical treatments options.” The Applicant has provided no disclosure of how a particular treatment is selected from hypothetical treatment options. The Specification at Pg. 4, 5, 9, 16 states that a treatment can be selected but there is no description of how this specifically occurs; there is no specific description of what the treatments are or how one is selected over another. 
As can be seen, there is no specific description as to how a particular treatment is selected. The claimed treatment selection amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box. As such, the claimed invention lacks adequate written description. MPEP 2161.01.
	The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform some form of treatment selection (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the treatment selection is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of treatment selection evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-25, 27-30, and 32-35.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 26, and 31 recite (Claim 21 being representative) “determine…under the current treatment administered to the patient.” The claim is indefinite because it is unclear what treatment the claim is referring to; no current treatment was previously recited to have been applied to the patient. The recitation of “the current treatment” also lacks antecedent basis.
By virtue of their dependence from Claim 22, 26, or 31, this basis of rejection also applies to dependent Claims 22-25, 27-30, and 32-35.
Claim 24 recites “wherein receiving patient-specific data associated with a patient comprises periodically receiving updated patient-specific data associated with the patient; and wherein the processor is further configured to: receive updated patient-specific data….” The claim is indefinite because it is unclear whether the updated data received by the processor is the same or different than the periodically received updated data. The examiner assumes they are the same and suggests reciting “receiving the updated patient-specific data….”
Claims 25, 30, and 35 recite “(i) adequate DO2 …; and (ii) inadequate DO2….”
The terms "adequate” and inadequate" in claim these claims are relative terms which renders the claims indefinite.  The terms "adequate” and inadequate" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 26 recites “determining, by a computer,… determining, by a computer,… determining, by a computer,… determining, by a computer,… determining, by a computer,… selecting, by a computer,….” The claim is indefinite because it is unclear if these are the same computer or different computers. The Examiner assumes they are the same.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-35 is/are rejected under 35 U.S.C. § 103(a) as being unpatentable over Uutela et al. (U.S. Pre-Grant Patent Publication No. 2007/0010723) in view of Burton et al. (U.S. Pre-Grant Patent Publication No. 2011/0125046) in view of Casciano et al. (WIPO Publication No. WO2011/156587.

REGARDING CLAIM 21
Uutela teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment, comprising:
a plurality of physiological sensors coupled to the patient and configured to produce patient-specific data from the patient; [Para. 0110 teaches one or more sensors attached to a patient.]
a treatment device coupled to the patient and configured to administer a treatment to the patient under control of a computer; [Fig. 10, Para. 0113 teaches a drug delivery device.]
a processor; [Fig. 10, Para. 0110 teaches a processor.]
a memory coupled to the processor, the memory having computer-executable instructions stored thereon, which when executed by the processor, cause the processor to: [Fig. 10, Para. 0110, 0112 teaches a computer having memory that performs the disclosed functionality.]
receive patient-specific data associated with the patient, the patient-specific data comprising at least data from one of the plurality of sensors coupled with the patient; [Fig. 10, Para. 0059, 0110, 0111 teaches that the sensor data is received from the one or more sensors.]
determine a plurality of physiological variables based on the received patient-specific data; [Fig. 9, 10 and associated text, Para. 0059  teaches that the physiological data such as biosignals (physiological variables) from the sensors is processed (and thus determined).]
determine a plurality of possible clinical patient states under which the patient can be categorized; [Para. 0063 teaches a set of patient state categories.]
determine from the physiological variables, a current clinical patient state, from among the plurality of possible clinical patient states, under which the patient can be categorized; [Para. 0063, 0064 teaches that the patient is continuously monitored (interpreted to occur via the plurality of sensors of Fig. 9, 10, Para. 0059, 0110, 0111) and is categorized into a sleep state (a current clinical patient state), which is one of the state categories. Para. 0105 teaches that there are several different categories.]
[…]; 
determine, for each of a set of hypothetical treatment options, for each possible clinical patient state from among the plurality of possible clinical patient states, […]; [Para. 0113 teaches that the patient information (i.e., index) is used as input to a drug delivery device enabling control of the desired clinical state by determining one or more drugs to apply to the patient (a set of hypothetical treatments).]
select a treatment option from the set of hypothetical treatments options; and [Para. 0113 teaches that at least one analgesic (a treatment option) may be delivered based on the index.]
send a signal to the treatment device coupled to the patient so that the signal causes the treatment device to administer the selected treatment option to the patient. [Fig. 10, Para. 0113 teaches that the input is supplied (interpreted as transmitted) to the drug delivery device resulting in the control of the analgesic delivery.]
Uutela may not explicitly teach
determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient state of the plurality of possible clinical patient states, under the current treatment administered to the patient;
Burton at Para. 0045-0048, 0077, 0078, 0107 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to determine the probability that a patient will transition from unconsciousness to consciousness or vica versa
determine, for each of the plurality of possible clinical patient states, corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient state of the plurality of possible clinical patient states, under the current treatment administered to the patient; [Burton at Para. 0045-0048, 0077, 0078, 0107 teaches determining the probability that a patient undergoing anesthesia (a treatment) will transition from unconsciousness to consciousness (the sleep state of Uutela).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela to determine the probability that a patient will transition from unconsciousness to consciousness or visa versa as taught by Burton, with the motivation of providing a more accurate monitoring of patients (see Burton at Para. 0106).
	Uutela/Burton may not explicitly teach
Casciano at Para. 0049, 0067, 0068 teaches that it was old and well-known in the art of computerized healthcare, at the time of the invention, to determine the probability of entering a state based on a particular treatment
corresponding probabilities associated with future transitions from the current clinical patient state to every other possible clinical patient; [Casciano at Fig. 4, Para. 0049 teaches determining a set of potential treatment options (hypothetical treatment options) based on stroke and/or bleed risks (possible patient states). Casciano at Fig. 4, Para. 0067, 0068, 0106, 0114 teaches that probabilities for each treatment are calculated and indicate that the patient would no longer need treatment (i.e., recover; one health state) or will suffer an adverse event (another health state).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of the invention, to modify the clinical state determination system of Uutela having the determination of the probability that a patient will transition from unconsciousness to consciousness or vica versa of Burton to determine the probability of entering a state based on a particular treatment as taught by Casciano, with the motivation of improving treatment decisions (see Casciano at Para. 0065).
	In the event that Uutela/Burton/Casciano does not explicitly teach that the probability is determined for every possible clinical state and for every possible clinical state corresponding to a potential treatment, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Uutela/Burton/Casciano based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Burton teaches determining a probability of transitioning from one state to another while undergoing a treatment (see Gerber at Para. 0045-0048, 0077, 0078). Casciano teaches determining the probability that a patient will end up at a particular health states based on potential treatments (see Casciano at Fig.4, Para. 0049, 0067, 0068, 0106, 0114). The application of the recited features to every possible clinical state and for every possible clinical state corresponding to a potential treatment produces no new and unexpected result which would result in patentable significance over the teaching of Uutela/Burton/Casciano; the determination of a probability for every possible clinical state and for every possible clinical state corresponding to a potential treatment does not change how the claim effects the selection of a treatment option. 

REGARDING CLAIM 22
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
wherein the patient-specific data comprises medical conditions associated with the patient and physiological data associated with the patient's physiology. [Uutela at Para. 0059, 0060 teaches that the patient data is physiological information and clinical state.]


REGARDING CLAIM 23
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
wherein the processor is further configured to assign a risk index which indicates how likely the patient is going to transition from the current patient state to a patient state designated as a specific morbidity state or a mortality state. [Casciano at Fig. 4 and associated text, Para. 0054, 0102 teaches determining risks including risk of death.]

REGARDING CLAIM 24
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
wherein receiving patient-specific data associated with a patient comprises periodically receiving updated patient-specific data associated with the patient; and [Uutela at Para. 0060 teaches receiving new data (interpreted to occur periodically).]
wherein the processor is further configured to:
receive updated patient-specific data; [Uutela at Para. 0060 teaches receiving new data.]
automatically determine, for each of the plurality of possible patient states, corresponding updated probabilities associated with transitioning from a then-current patient state to every other possible patient state from among the plurality of possible clinical patient states, based on treatment information associated with the treatments being provided to the patient […]. [Burton at Para. 0045-0048, 0077, 0078, 0107 teaches determining the probability that a patient undergoing anesthesia (a treatment) will transition from unconsciousness to consciousness (the sleep state of Uutela).]
Uutela/Burton/Casciano may not explicitly teach
and the updated patient-specific data received.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the determination of a probability of transitioning from one state to another of Burton with the newly-received data of Uutela since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the newly-received data of Uutela (see citations above) for the data used to determine a probability of transitioning from one state to another of Burton (see citations above). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



REGARDING CLAIM 25
Uutela/Burton/Casciano teaches the claimed system for event driven patient monitoring and treatment of a patient undergoing a current treatment of Claim 21. Uutela/Burton/Casciano further teaches
at least one of the plurality of physiological sensors is a blood oximeter; [Uutela teaches an oximeter probe.]
one of the plurality of physiological variables is oxygen saturation; and [Uutela teaches an oxygen saturation.]
Uutela/Burton/Casciano may not teach
the plurality of possible clinical patient states under which the patient can be categorized include:
(i) adequate DO2, normal Qp/Qs; and
(ii) inadequate DO2, normal Qp/Qs.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Uutela teaches determining patient state categories (see citations above), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have substituted the information/labels applied to the patient categorization of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the particular classification of the patient does not appear to change the functionality of the invention.
Further, the USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)). While the patient can be categorized using these measures, the patient could also not be classified using these measures further indicating that these are optional and non-functional with respect to the claim.

REGARDING CLAIM(S) 26-30
Claim(s) 26-30 is/are analogous to Claim(s) 21-25, thus Claim(s) 26-30 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21-25.

REGARDING CLAIM(S) 31-35
Claim(s) 31-35 is/are analogous to Claim(s) 21-25, thus Claim(s) 31-35 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21-25.



Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Schwartz et al. (U.S. Pre-Grant Patent Publication No. 2002/0099686) which discloses modeling disease transitions in individuals.
Col et al. (U.S. Pre-Grant Patent Publication No. 2008/0172214) which discloses selecting treatment options for a patient based on disease-specific models.
Gerber et al. (U.S. Pre-Grant Patent Publication No. 2008/0300449) which discloses monitoring physiological parameters of a patient and selecting therapy parameters based on the monitored parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626